Exhibit FOIA CONFIDENTIAL TREATMENT REQUESTED Execution Version CREDIT AGREEMENT Dated as of March 31, 2010 among ALASKA AIRLINES, INC., as Borrower, CITIBANK, N.A., as Administrative Agent, BANK OF AMERICA, N.A., as Syndication Agent, and The Other Lenders Party Hereto CITIGROUP GLOBAL MARKETS INC., BANC OF AMERICA SECURITIES LLC, as Joint-Lead Arrangers and Joint-Book Managers | CH\1146033.9|| TABLE OF CONTENTS SectionPage ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS 1 1.01 Defined Terms 1 1.02 Other Interpretive Provisions 21 1.03 Accounting Terms. 22 1.04 Rounding 22 1.05 Times of Day 23 ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS 23 2.01 Loans 23 2.02 Borrowings, Conversions and Continuations of Loans. 23 2.03 Prepayments. 24 2.04 Termination or Reduction of Commitments 25 2.05 Repayment of Loans 26 2.06 Interest. 26 2.07 Fees. 26 2.08 Computation of Interest and Fees 27 2.09 Evidence of Debt 27 2.10 Payments Generally; Agent’s Clawback. 28 2.11 Sharing of Payments 29 2.12 Security 30 2.13 Defaulting Lenders 30 ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY 31 3.01 Taxes. 31 3.02 Illegality 33 3.03 Inability to Determine Rates 34 3.04 Increased Costs. 34 3.05 Compensation for Losses 35 3.06 Mitigation of Obligations; Replacement of Lenders 36 3.07 Survival 37 ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 37 4.01 Conditions to Effectiveness and Initial Borrowing: 37 4.02 Conditions to all Borrowings 40 ARTICLE V. REPRESENTATIONS AND WARRANTIES 41 5.01 Existence, Qualification and Power; Compliance with Laws 41 5.02 Authorization; No Contravention 41 5.03 Governmental Authorization; Other Consents 41 5.04 Binding Effect 42 5.05 Financial Statements; No Material Adverse Effect. 42 5.06 Litigation and Judgments 42 5.07 No Default 42 5.08 Ownership of Property; Liens 43 5.09 Environmental Compliance 43 5.10 Insurance 43 5.11 Taxes 43 5.12 ERISA Compliance. 43 5.13 Subsidiaries 44 5.14 Margin Regulations; Investment Company Act. 44 5.15 Disclosure 44 5.16 Compliance with Laws 45 5.17 Intellectual Property; Licenses, Etc 45 5.18 Solvency 45 5.19 Collateral and Security Documents. 45 5.20 Burdensome Agreements 46 5.21 Compliance with OFAC Rules and Regulations; Patriot Act. 46 ARTICLE VI. AFFIRMATIVE COVENANTS 47 6.01 Financial Statements 47 6.02 Certificates; Other Information 48 6.03 Notices 49 6.04 Payment of Obligations 50 6.05 Preservation of Existence, Etc 50 6.06 Maintenance of Properties 50 6.07 Maintenance of Insurance. 50 6.08 Compliance with Laws 51 6.09 Books and Records 51 6.10 Inspection Rights 52 6.11 Use of Proceeds 52 6.12 Financial Covenants; Maintenance of Unrestricted Cash 52 6.13 Collateral Records 52 6.14 Security Interests 52 6.15 Collateral. 52 6.16 State of Incorporation 57 6.17 Further Assurances 57 6.18 Patriot Act 57 ARTICLE VII. NEGATIVE COVENANTS 57 7.01 Liens 58 7.02 Fundamental Changes 59 7.03 Dispositions 60 7.04 [Intentionally Omitted] 60 7.05 Restricted Junior Payments 60 7.06 ERISA 61 7.07 Air Carrier 62 7.08 Change in Nature of Business 62 7.09 Transactions with Affiliates 62 7.10 Burdensome Agreements 62 7.11 Loans 62 7.12 Use of Proceeds 62 7.13 Invalidity Event 62 7.14 Indebtedness under the ABL Facility 62 7.15 Prepayments and Amendments 63 ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES 63 8.01 Events of Default 63 8.02 Remedies Upon Event of Default 65 8.03 Application of Funds 66 ARTICLE IX. ADMINISTRATIVE AGENT 66 9.01 Appointment and Authorization of Administrative Agent 66 9.02 Rights as a Lender 67 9.03 Exculpatory Provisions 67 9.04 Reliance by Administrative Agent 68 9.05 Delegation of Duties 68 9.06 Resignation of Agent 68 9.07 Non-Reliance on Agent and Other Lenders 69 9.08 No Other Duties, Etc 69 9.09 Administrative Agent May File Proofs of Claim 69 9.10 Collateral Matters. 70 9.11 Other Agents; Arrangers and Managers 71 9.12 No Advisory or Fiduciary Responsibility 71 ARTICLE X. MISCELLANEOUS 72 10.01 Amendments, Etc 72 10.02 Notices; Effectiveness; Electronic Communications. 73 10.03 No Waiver; Cumulative Remedies; Enforcement 75 10.04 Expenses; Indemnity; Damage Waiver. 76 10.05 Payments Set Aside 78 10.06 Successors and Assigns. 78 10.07 Treatment of Certain Information; Confidentiality 82 10.08 Right of Setoff 82 10.09 Interest Rate Limitation 83 10.10 Counterparts; Integration; Effectiveness 83 10.11 Survival of Representations and Warranties 83 10.12 Severability 83 10.13 Replacement of Lenders. 83 10.14 Governing Law; Jurisdiction; Etc. 84 10.15 Waiver of Right to Trial by Jury 85 10.16 USA Patriot Act Notice 85 10.17 Time of the Essence 85 10.18 Oral Agreements Not Enforceable 86 SCHEDULES 1.01Approved Appraisers 2.01Commitments and Pro Rata Shares 5.09Environmental Matters 10.02Administrative Agent’s Office, Certain Addresses for Notices 10.06Processing and Recordation Fees EXHIBITS AForm of Loan Notice BForm of Note CForm of Compliance Certificate DForm of Assignment and Assumption EForm of Security Agreement FForm of Cash Pledge Agreement | CH\1146033.9|| CREDIT AGREEMENT This CREDIT AGREEMENT (this “Agreement”)is entered into as of March 31, 2010 among ALASKA AIRLINES, INC., an Alaska corporation (“Borrower”), each lender from time to time party hereto (collectively, “Lenders” and individually, a “Lender”), and CITIBANK, N.A., as Administrative Agent. RECITALS A.Borrower, certain lenders identified therein (the “Existing Lenders”), and Bank of America, N.A., as administrative agent, are parties to that certain Credit Agreement dated as of March 25, 2005 (as amended, the “Existing Credit Agreement”), providing for the Existing Lenders to make revolving loans to Borrower. B.Borrower has requested that Lenders provide a revolving credit facility to replace the revolving credit facility established pursuant to the Existing Credit Agreement, and Lenders are willing to do so on the terms and conditions set forth herein. C.In consideration of the mutual covenants and agreements herein contained, the parties hereto covenant and agree as follows: ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS 1.01Defined Terms .As used in this Agreement, the following terms shall have the meanings set forth below: “ABL Facility” that certain $100,000,000 loan facility provided by a syndicate of lenders, agented by Wells Fargo Capital Finance, LLC. “ABL Facility Documents” means the loan and security documents related to the ABL Facility or executed in connection therewith. “Added Aircraft” has the meaning set forth in Section 6.15(d)hereof. “Added Engine” has the meaning set forth in Section 6.15(c)hereof. “Administrative Agent” or “Agent” means Citibank in its capacity as administrative agent under any of the Loan Documents, or any successor administrative agent. “Administrative Agent’s Office” means Agent’s address and, as appropriate, account as set forth on Schedule10.02, or such other address or account as Agent may from time to time notify Borrower and Lenders. “Administrative Questionnaire” means an Administrative Questionnaire in a form supplied by Agent. 1 “Affiliate” means, with respect to any Person, another Person that directly, or indirectly through one or more intermediaries, Controls or is Controlled by or is under common Control with the Person specified. “Aircraft” means (a)each of the Airframes together with the Engines, whether or not such Engines are installed on the Airframes or any other airframes; (b)except for Excluded Equipment, all appliances, equipment, instruments, and accessories (including radio and radar)from time to time belonging to, installed in, or appurtenant to such Airframes and Engines; and (c)any and all logs, manuals and other records relating thereto. “Aircraft Collateral” means all of the Aircraft in which the Security Agreement creates, or purports to create, a security interest. “Airframe” means (a)any aircraft as specified by United States Registration Number and manufacturer’s serial number in the Security Agreement; (b)any replacement airframe which may from time to time be substituted for such airframe; and (c)in either case, any and all parts which are from time to time incorporated or installed in or attached to such airframe or, so long as such parts are subject to the Security Agreement covering such airframe, after removal from such airframe. “Agent Fee Letter” has the meaning specified in Section 2.07(b). “Aggregate
